DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  Claim 1 is allowed because it recites the following limitation using a mixed reality controller to define a coordinate system frame of reference for a target object, the coordinate system frame of reference including an initial point of the target object and at least one directional axis that are specified by a user of the mixed reality controller which is not disclosed by any of the cited references.  
4.	Claims 7 and 13 recite similar limitations and are allowed over cited art as well.
5.	The closest cited art is Short et al. (U.S. Patent Application Publication No. 2018/0218538 A1).  Short discloses extracting a virtual 3D model of a target physical model either through infrared scanning or through user input selecting of points and surfaces.  However, nothing in Short discloses the limitation using a mixed reality controller to define a coordinate system frame of reference for a target object, the coordinate system frame of reference including an initial point of the target object and at least one directional axis that are specified by a user of the mixed reality controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/FRANK S CHEN/Primary Examiner, Art Unit 2611